698 N.W.2d 400 (2005)
472 Mich. 899-924
JACKSON
v.
STATE FARM MUT. AUTO. INS. CO.
No. 127379.
Supreme Court of Michigan.
June 30, 2005.
SC: 127379, COA: 246388.
On order of the Court, the application for leave to appeal the October 5, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REINSTATE the order of the Wayne Circuit Court for the reasons stated in the Court of Appeals dissent. The application for leave to appeal as cross-appellant is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would deny leave to appeal.